Citation Nr: 0920148	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Payment or reimbursement of medical expenses incurred at St. 
Mary's Medical Center, in Huntington, West Virginia, from 
March 7, 2007 to March 16, 2007. 


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his nephew and his wife, and T.V. and A.C.  


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1952 
to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Huntington, West 
Virginia.

In May 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Medical Center in 
Huntington, West Virginia.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Veteran is claiming payment or reimbursement for 
unauthorized medical expenses that he incurred from March 5, 
2007 to March 16, 2007, at St. Mary's Medical Center (SMMC) 
in Huntington, West Virginia.  The Board points out that an 
October 2007 report of contact and reconsideration reflects 
that the VAMC determined they would pay SMMC through March 7, 
2007. 

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a Veteran who is permanently and   
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a Veteran who is participating in a   
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or  
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998). 

In this case, the Veteran asserts that on March 4, 2007 he 
began to experience chest pains and shortness of breath.  He 
was taken by ambulance to Logan Regional Medical Center.  
According to the Veteran, his niece, and nephew, the 
emergency room physician then called the Huntington VAMC and 
spoke with VA physician Dr. Dycen and informed him that the 
Veteran was stable and could be transferred.  In a March 2008 
letter, the Veteran indicated that there was a recorded 
conversation that Dr. Dycen at the VAMC would not accept the 
Veteran to active chest pain with "M.B. 6.2 feels that the 
Veteran was 'unstable'".  The Veteran was then transferred 
to SMMC and seen in the emergency room.  At that time, A. 
Mcunu, M.D., determined that the Veteran had blockages and 
would need bypass surgery.  The Veteran contends that Dr. 
Mcunu told the family that after the Veteran underwent open 
heart surgery and he was stable he would be transferred by 
ambulance to the VA.  The March 16, 2007 SMMC discharge 
summary, authored by Dr. Mcunu, reflects that the Veteran had 
undergone coronary bypass grafting and was progressing well 
from a cardiac and respiratory standpoint.  He was found to 
require further inpatient care for his kidneys, chronic renal 
failure and needed further cardiac and respiratory 
monitoring.  The Veteran was to be transferred to the VAMC 
for inpatient rehabilitation as well as cardiac and pulmonary 
monitoring.  

In April 2007, the VAMC approved payment for the emergency 
room and denied payment for admission to SMMC.  In denying 
the claim for reimbursement, the VAMC noted that from the 
Veteran's home to SMMC is 69 miles and from the Veteran's 
home to the Huntington VAMC is 76 miles.  At that time, the 
VAMC determined that the Veteran was medically stable in 
SMMC's emergency room and could have been transferred to the 
VAMC at that time.  However, after reconsidering its 
decision, in October 2007, the VAMC noted that the VA 
transfer from Logan Regional Medical Center was declined and 
the Veteran was then transferred to SMMC.  The VAMC 
determined that VA would pay the SMMC through March 7, 2007, 
on the basis of evidence showing increased Troponin levels.  
The VAMC furthered that the Veteran was stable enough post 
left heart catherization on March 7, 2007, to defer coronary 
artery bypass grafting, which could have been resolved by 
transfer to one of the VAMC's cardiac surgery centers.  This 
determination was made by VA Chief of Staff, Joseph Pelechia, 
M.D.  The Veteran asserts that the Huntington VAMC is not 
equipped to treat cardiac patients, and that he had 
previously been transferred to SMMC for cardiac care, which 
he contends, is the facility that the Huntington VAMC uses 
for cardiac treatment.  It is not clear from the record what 
"cardiac surgery center" appellant might have been 
transferred to, nor is it clear that the facility was 
feasibly available.

Review of the records shows that the VAMC folder that has 
been provided does not contain all of  records pertaining to 
the treatment that the Veteran received in March 2007 for a 
cardiac event, to include records from Logan Regional 
Hospital (particularly records reflecting contact with the 
Huntington VAMC in which Dr. Dycen refused to accept the 
Veteran for transfer), and all records from SMMC, to include 
documentation/findings showing whether the Veteran was 
medically stable for transfer to the Huntington VAMC prior to 
March 16, 2007, and any contact with the Huntington VAMC from 
March 5, 2007 to March 16, 2007 regarding plans for treatment 
and/or transfer of the Veteran. 

The Board also finds that it would be helpful if the 
Veteran's claims file could be associated with the VAMC 
folder to ascertain the Veteran's involvement with the VA 
medical system.   

As a final matter, the Board points out that in March 2008, 
the Veteran filed a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) naming the 
Vietnam Veterans of America (VVA) as his representative.  
However, the VAMC has not yet sent a copy of the March 2008 
SOC to the Veteran's representative.  This must be 
accomplished on remand.

Accordingly, this matter is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The VAMC should provide the VVA with 
a copy of its decisions and the SOC.  The 
representative may then make a 
presentation if so desired.

2.  The VAMC should, through a VCAA 
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record, to include a copy of 
all medical records from Logan Regional 
Medical Center (to specifically include 
the record of conversation with the VAMC 
denying the transfer of the Veteran). 
The VAMC should provide explicit notice 
of what information and evidence is 
needed to establish entitlement to 
payment or reimbursement of unauthorized 
medical expenses incurred at St. Mary's 
Medical Center from March 7, 2007 to 
March 16, 2007, to include any medical 
documentation from Dr. Mcunu regarding 
any contact with the Huntington VAMC 
regarding coverage and any opinion by Dr. 
Mcunu as to when the Veteran's cardiac 
event became stabile. 


3.  The VAMC should obtain the Veteran's 
claims file and associate it with the 
VAMC folder 

4.  The VAMC should request copies of the 
records of the Veteran's treatment at 
Logan Regional Hospital in March 2007, as 
well as any outstanding treatment records 
from St. Mary's Medical Center from March 
7, 2007 to March 16, 2007, to include 
records showing communication with the 
Huntington VAMC regarding coverage of 
care.  If those records are already at 
the VAMC, they should be added to the 
instant folder.

5.  The VAMC should obtain and associate 
with the claims file any 
documentation/reports surrounding the 
possible admission to the VAMC in March 
2007 (particular VA physician, Dr. Dycen 
who refused to accept the Veteran if 
transported from Logan Regional Hospital 
on March 5, 2007) and subsequent 
stabilization of the Veteran's cardiac 
event.  In addition, records from the 
VAMC transfer care coordinator should be 
associated with the claims file.  

6.  Obtain an opinion by the appropriate 
VA personnel regarding the feasibility of  
the VA facility to provide the specific 
cardiac treatment needed by the Veteran, 
to  include whether the cardiac care the 
Veteran needed would/could have 
ultimately been provided by St. Mary's 
Medical Center.  It should also be 
determined what VA "cardiac center" the 
appellant might have been sent too and 
the center should be contacted to 
ascertain whether it had space on March 7 
to accept the appellant and perform the 
surgery.  If the transfer was not to 
Huntington VAMC, opinion must be entered 
as to whether appellant was sufficiently 
stable for the longer journey.  It should 
also be determined whether the VAMC in 
Huntington has used SMMC for cardiac 
treatment in the past.

7.  Thereafter, the VAMC should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC, which includes a 
clear statement as to what dates will be 
covered (if not all).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the March 
2008 SOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


